Judgment, Supreme Court, New York County (Jeffrey Atlas, J., at Singer hearing; Edward McLaughlin, J., at jury trial and sentence), rendered April 21, 1994, convicting defendant of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to kill, as inferred from his conduct and all surrounding circumstances (People v Bracey, 41 NY2d 296), including defendant’s infliction of a stab wound in the vicinity of vital organs (People v Jamison, 173 AD2d 341, lv denied 78 NY2d 955), was established by overwhelming evidence.
The challenged portions of the court’s charge do not warrant reversal. As to each of the subject matters in question, the charge, viewed as a whole, conveyed the appropriate standards (see, People v Evans, 192 AD2d 337, lv denied 81 NY2d 1072; People v Molina, 171 AD2d 578, Iv denied 78 NY2d 970).
The substitution of a sick juror, made after a thorough colloquy between the court and the juror, which the court placed on the record, was a proper exercise of discretion. The juror was suffering from a severe gastrointestinal ailment, and there was no reason to anticipate the juror’s prompt recovery (see, People v Robustelli, 189 AD2d 668, lv denied 81 NY2d 975).
Defendant’s motion to dismiss on the ground of prearrest or preindictment delay was properly denied (People v Singer, 44 NY2d 241, 252-255; People v Taranovich, 37 NY2d 442; People v Brown, 209 AD2d 233, Iv denied 85 NY2d 860). Although there was a six-year delay, this was a brutal murder, and there is no indication of bad faith by law enforcement or specific prejudice to defendant. The record establishes that defendant fled to Florida, and that defendant’s flight was the principal cause of the delay. The search for defendant was reasonably diligent (see, People v Cox, 188 AD2d 316, lv denied 81 NY2d 969) under all the circumstances.
Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.